UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6311


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HASSANH BEY WRIGHT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Louise W. Flanagan,
District Judge. (4:07-cr-00002-FL-1)


Submitted:   April 15, 2014                   Decided:   May 12, 2014


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hassanh Bey Wright, Appellant Pro Se.   Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Hassanh Bey Wright appeals the district court’s order

granting his motion for reduction of sentence, pursuant to 18

U.S.C.   § 3582(c)   (2012),     and    reducing   his    144-month      term   of

imprisonment to 120 months.        Wright argues that, under the Fair

Sentencing Act, he should have received the lowered statutory

minimum sentence of five years’ imprisonment.                   In light of our

decision in United States v. Black, 737 F.3d 280 (4th Cir. 2013)

(holding   that   “the   statutory      minimum    sentences      in    the   Fair

Sentencing Act do not apply to a defendant sentenced before the

Act’s effective date”), petition for cert. filed, ___ U.S.L.W.

___ (U.S. Mar. 6, 2014) (No. 13-9100), we conclude that the

district court did not abuse its discretion.                    Accordingly, we

affirm   Wright’s    sentence.         We   dispense     with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this Court and argument would not aid

the decisional process.



                                                                        AFFIRMED




                                        2